Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 25-29, 31-38, 44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maria et al. (US 2012/0291125) hereafter Maria in view of Ludwig et al. (WO/2013/044959) hereafter Ludwig and Roach et al. (US 2013/0254831) hereafter Roach and 3GPP TS 29.274 V12.7.0 (2014-12) heareafter 3GPP.
Regarding claim 25.  Maria discloses a method of handling an access via a packet core network (PCN) of a mobile telecommunications network, the method comprising: 
determining that the access from the user equipment fulfills a predefined access pattern (para 48, indicates a cyber attack; see also para 38); and 
triggering sending of a control message to the PCN in response to the determination, the control message controlling the PCN to terminate a session with the user equipment (para 49, partially or fully disable the transmission).
Maria does not explicitly disclose from a user equipment accessing an application function (AF).   However, in an analogous art, Ludwig discloses controlling resources of a service session including from a user equipment accessing an application function (page 12, lines 31-page 13, line 13; page 11, lines 28-36).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria with the implementation of Ludwig in order to improve the handling of resources in a network and to optimize signaling in the network (page 7, lines 15-22).
Maria and Ludwig do not explicitly disclose block further accesses from the user equipment for a predefined time interval. However, in an analogous art, Roach discloses method and apparatus for context aware mobile security including wherein the control message further controls the PCN to block  (para 66-68).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria, Ludwig, and Roach with the implementation of Roach in order to apply the right security policies to the right mobile device at the right time and under the right circumstances (para 36).
Maria, Ludwig and Roach do not explicitly disclose initiate deletion of a default bearer of a packet data network (PDN) connection of the user equipment.  However, in an analogous art, 3GPP discloses LTE Core Network Protocols including initiate deletion of a default bearer of a packet data network (PDN) connection of the user equipment (Delete Session Request Section 7.2.9.1, Delete Bearer Request Section 7.2.9.2, Delete Bearer Command Section 7.2.17; See Wifi-LTE Notes by Debasish (http://wifilte.blogspot.com/2015/05/delete-session-request-delete-bearer.html) for further clarification).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria, Ludwig, and Roach with the implementation of 3GPP in order to utilize a known protocol using the correct control plane message.

Regarding claim 26.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, further comprising terminating, at the AF, a packet-switched connected state with the user equipment in response to the determination (Ludwig, page 12, lines 5-11; page 2, lines 9-19).

Regarding claim 27.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the determining comprises analyzing contents of a message from the user equipment (Ludwig, page 11, line 33-page 12, line 16).

(Ludwig, page 5, lines 7-15; page 10, lines 13-22; page 12, lines 18-22); the access of the user equipment contradicts a subscription associated with the accessing user equipment (Ludwig, page 18, lines 12-22); the access of the user equipment attacks the mobile telecommunications network (Maria, fig 6 and corresponding text; see also para 2).

Regarding claim 29.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 27, wherein the access includes at least one of malicious instructions from the user equipment and a denial-of-service attack involving the user equipment (Roach, para 66-68).  

Regarding claim 31.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein: the AF includes an IP Multimedia Subsystem (IMS) (Ludwig, page 10, lines 13-22; page 2, line 36-page 3, line 7); and the control message is triggered to be sent by a Proxy-Call Session Control Function of the IMS (Ludwig, page 2, line 36-page 3, line 37).

Regarding claim 32.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the PCN includes at least one of an Internet Protocol Connectivity Access Network and an Evolved Packet System (Ludwig, page 2, lines 9-19; page 4, lines 29-35).

Regarding claim 33.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the PCN includes an Evolved Packet Core and one or more Radio Access Networks (Ludwig, page 22, lines 11-18).

Regarding claim 34.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the control message is triggered to be sent to a Policy and Charging Rule Function of the PCN (Ludwig, page 11, line 28-page 13, line 17).

Regarding claim 35.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the access from the user equipment comprises receiving a message from the user equipment at the AF (Ludwig, figure 8 and corresponding text).

Regarding claim 36.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 35, further comprising: triggering sending, via a reference point between the AF and the PCN, a session binding request to the PCN in response to the message, the session binding request triggering an associating between the AF and the session of the PCN with the user equipment; and receiving, via the reference point, a session binding acknowledgement from the PCN in response to the session binding request; wherein the control message is triggered to be sent via the reference point and refers to the session binding (Ludwig, page 3, line 12-page 4, line 14; figure 8 and corresponding text).

Regarding claim 37.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the control message is included in a session termination request to the PCN (Ludwig, page 12, line 31-page 13, line 3).

Regarding claim 38.  Maria, Ludwig, Roach, and 3GPP disclose the method of claim 25, wherein the control message is included in an Authentication and Authorization Request if the session of the (Ludwig, figure 8 and corresponding text, AAR).

Claims 44 and 46 are similar in scope to claim 25 and are rejected under similar rationale.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maria, Ludwig, Roach, and 3GPP as applied to claim 25 above, and further in view of Hua et al. (US 2011/0171958) hereafter Hua.
Regarding claim 39.  Ludwig discloses the method of claim 25, but does not explicitly disclose wherein the control message, or a further control message, is triggered to be sent to a Home Subscriber Server of the mobile telecommunications network to block further accesses from the user equipment.  However, in an analogous art, Hua discloses mobile device usage management via home subscriber station including wherein the control message, or a further control message, is triggered to be sent to a Home Subscriber Server of the mobile telecommunications network to block further accesses from the user equipment (para 28-29, 37-38).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria, Ludwig, and Roach with the implementation of Hua in order to reduce delay and complexity (para 6-7).

Claims 40-43, 45, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO/2013/044959) hereafter Ludwig in view of Roach et al. (US 2013/0254831) hereafter Roach and 3GPP TS 29.274 V12.7.0 (2014-12) heareafter 3GPP.
Regarding claim 40.  Ludwig discloses a method of handling an access from a user equipment accessing an application function (AF) via a packet core network (PCN) of a mobile telecommunications network, the method comprising: receiving a control message from the AF, the control message (page 12, lines 31-36; page 11, lines 35-36; page 14, lines 4-11).
Ludwig does not explicitly disclose wherein the triggering comprises blocking the user from establishing a connection via the PCN for a predefined time interval.  However, in an analogous art, Roach discloses method and apparatus for context aware mobile security including wherein the control message further controls the PCN to block further accesses from the user equipment for a predefined time interval (para 66-68).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Ludwig with the implementation of Roach in order to apply the right security policies to the right mobile device at the right time and under the right circumstances (para 36).
Ludwig and Roach do not explicitly disclose deleting at least a default bearer of a packet data network (PDN) connection of the user equipment.  However, in an analogous art, 3GPP discloses LTE Core Network Protocols including deleting at least a default bearer of a packet data network (PDN) connection of the user equipment (Delete Session Request Section 7.2.9.1, Delete Bearer Request Section 7.2.9.2, Delete Bearer Command Section 7.2.17; See Wifi-LTE Notes by Debasish (http://wifilte.blogspot.com/2015/05/delete-session-request-delete-bearer.html) for further clarification).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria, Ludwig, and Roach with the implementation of 3GPP in order to utilize a known protocol using the correct control plane message.
 
Regarding claim 41. Ludwig, Roach, and 3GPP disclose the method of claim 40, further comprising triggering blocking further accesses from the user equipment for the predefined time interval in response to the reception of the control message (Roach, para 66-68).

Regarding claim 42.  Ludwig, Roach, and 3GPP disclose the method of claim 40, wherein triggering the termination comprises triggering sending of a termination message to a gateway linking the AF and the PCN, the termination message controlling the gateway to delete all bearers of the AF for the user equipment (Ludwig, page 4, 23-27; 3GPP, Delete Session Request, Default Bearer Request, Delete Bearer Command).

Regarding claim 43.  Ludwig, Roach, and 3GPP disclose the method of claim 42, wherein the termination message further controls at least one of a Mobility Management Entity and one or more radio base stations of the PCN to release the all bearers (Ludwig, page 12, line 31-page 13, line 13; 3GPP, Delete Session Request, Default Bearer Request, Delete Bearer Command).

Claims 45 and 47 are similar in scope to claim 40 and are rejected under similar rationale.

Regarding claim 48. Ludwig discloses a mobile telecommunications network, comprising: an application function (AF) including a first device for handling an access from a user equipment accessing the AF via a packet core network (PCN) of the mobile telecommunications network, the first device comprising: first processing circuitry; first memory containing instructions executable by the first processing circuitry, whereby the first device is operative to: determine, at the AF, that the access from the user equipment fulfills a predefined access pattern; and trigger sending of a control message to the PCN in response to the determination, the control message controlling the PCN to terminate a session with the user equipment; the PCN coupled to the AF, the PCN comprising a second device, the second device comprising: second processing circuitry;7Application Serial No.: 15/554,137March 23, 2020Docket No.: P45535 US1 / 4001-323 second memory containing instructions executable by the second processing circuitry, whereby the second device is operative to: receive the control message (page 12, lines 31-36; page 11, lines 35-36; page 14, lines 4-11).
Ludwig does not explicitly disclose wherein, to trigger the terminating of the session of the PCN with the user equipment, the second device is further operative to block the user equipment from establishing a connection via the PCN for a predefined time interval.  However, in an analogous art, Roach discloses method and apparatus for context aware mobile security  including wherein, to trigger the terminating of the session of the PCN with the user equipment, the second device is further operative to block the user equipment from establishing a connection via the PCN for a predefined time interval (para 66-68).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Ludwig with the implementation of Roach in order to apply the right security policies to the right mobile device at the right time and under the right circumstances (para 36).
Ludwig and Roach do not explicitly disclose initiate deletion of a default bearer of a packet data network (PDN) connection of the user equipment and delete the default bearer of the PDN connection of the user equipment.  However, in an analogous art, 3GPP discloses LTE Core Network Protocols including initiate deletion of a default bearer of a packet data network (PDN) connection of the user equipment and delete the default bearer of the PDN connection of the user equipment (Delete Session Request Section 7.2.9.1, Delete Bearer Request Section 7.2.9.2, Delete Bearer Command Section 7.2.17; See Wifi-LTE Notes by Debasish (http://wifilte.blogspot.com/2015/05/delete-session-request-delete-bearer.html).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Maria, Ludwig, and Roach with the implementation of 3GPP in order to utilize a known protocol using the correct control plane message (Introduction).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439